Joseph Nagle was convicted in the municipal court of Cleveland on a charge of unlawful possession of liquor, contrary to the provisions of an ordinance of that city. On proceedings in error that judgment was reversed by the Court of Appeals by a majority decision (one of the judges dissenting) upon the ground that "there is no evidence to show trafficking in liquor."
The record discloses that police officers went to the place of residence of the defendant after numerous complaints had been made that he was harboring girls and women; that upon inquiry defendant denied that there was any ground for such complaint, but promptly informed the officers that he had liquor in his basement; that thereupon he conducted the officers to the basement, where there was a room about eighteen by twenty-two feet, with tables and chairs; that on one side of the room there was a bar and two barrels of beer tapped and ready for service; and that there were also in the room a five-gallon can containing about three gallons of whisky, three other jugs about half full, a separate pint bottle of whisky, many empty whisky bottles, together with beer glasses, whisky glasses, pretzels and all kinds of soft drinks. It was described by the officers as a "regular bar outfit." The defendant admitted ownership of the establishment and of the beer and liquor, and also admitted its intoxicating character.
Upon such state of facts the conviction was supported byCiano v. State, 105 Ohio St. 229, 137 N.E. 11; Rosanski v.State, 106 Ohio St. 442, 140 N.E. 370; State v. Sabo,108 Ohio St. 200, 140 N.E. 499. The judgment of the Court of Appeals is therefore *Page 61 
reversed and the judgment of the municipal court is affirmed.
Judgment reversed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur.